DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wang (US 5,819,321).
As to claim 1, Wang discloses diving goggles, comprising:
a mask assembly, comprising a mounting hole 21, and a dismounting hole 25 passing through a side wall of the mounting hole;
a lens 40, installed in the mounting hole 21;


a detaching component 26, mounted on the mask assembly, one end  261 of the detaching component passing through the dismounting hole and resisting against the outer peripheral wail of the pressing ring, for detaching the pressing ring from the mounting hole.
As to claim 9, Wang discloses wherein the outer peripheral wall of the pressing ring 30 is protruded with a fixing rib 31, and an inner wall of the mounting hole is provided wife a fixing groove 23 matched with the fixing rib.
Allowable Subject Matter
Claims 2-8 and 10-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  as to claim 2, the prior art of record fails to show or suggest the diving goggles .
wherein the detaching component comprises an elastic arm extending along a radial direction of the dismounting hole, a free end of the elastic arm is located on an outer side of the dismounting hole along the axial direction, and is configured to move elastically to approach the dismounting hole, and the tree end of the elastic arm is provided with a protruding rib protruded towards the dismounting hole, the protruding rib passes through the dismounting hole and resists against the outer peripheral wall of the pressing ring, as specifically called for in the claim.  
Claims 3-8 and 10-20 depend from claim 2 and consequently would be allowed  if claim 2 is rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK L LAGMAN whose telephone number is (571)272-7043.  The examiner can normally be reached on Tuesday-Friday 8am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Anderson can be reached on 571-270-5281.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/FREDERICK L LAGMAN/Primary Examiner, Art Unit 3678                                                                                                                                                                                                        



FLL